Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the it is not limited to elements that fall into the four statutory categories.  The specification does not define clearly the limits of what can embody a computer-readable medium, which can include both proper 35 U.S.C. §101 statutory category elements (such as ROM, RAM, etc.) and improper 35 U.S.C. §101 statutory category elements (such as carrier waves and signals which the processor-readable code can be recorded on, e.g., via modulation).  As such, the claim is not limited to statutory subject matter and is therefore non-statutory.  To overcome this rejection claims 18-20 should be amended to include only the physical computer media and not include communication/transmission media or other media that falls outside of the four statutory categories.  Examiner suggests replacing “computer-readable medium” with ‘non-transitory computer-readable storage medium’.
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 
An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 
Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.
(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by An artificial neuron implemented on an actual quantum processor to Tacchino et al. (cited in IDS filed on 10/26/2020, hereinafter Tacchino).
Per claim 1, Tacchino discloses a quantum computational device (fig. 2…example four qubit quantum computation device based on perceptron model; fig. 1...schematic of perceptron model), comprising:
a plurality n of qubits (fig. 2…example quantum computational device uses four qubits, e.g., N = 4), each qubit comprising at least two quantum states (pg. 2, right column…each qubit comprises two quantum states |0〉 or |1〉, “the basis in the Hilbert space of N qubits, corresponding to all possible states of the single qubits being either in |0〉 or |1〉”) and having associated therewith 2n product states (pg. 2, right column…N qubits can represent m states where, m =2N… “if N qubits are used in the register, there are m = 2N basis states labeled |j〉”);
an initialization circuit (figs. 1-2…Ui is initialization circuit; pg. 2, right column, “The first step of the algorithm prepares the state |ψi〉 by encoding the input values…Assuming the qubits to be initialized…we perform a unitary transformation Ui”) configured to receive up to 2n input values (fig. 1(a)…m input values for input im-1; pg. 2, right column… “if N qubits are used in the register, there are m = 2N basis states) and to associate said up to 2n input values with up to 2n of said 2n product states to provide an input vector (pg. 3, captions for fig. 2…”example of a typical quantum circuit for a perceptron model with N = 4 qubits (i.e., capable of processing m = 24 = 16 dimensional input vectors”; figs. 1-2 and Equation 3…Ui prepares the state |ψi〉 being the input vector to Uw transformation block); and
a processing circuit (figs. 1-2…Uw is processing circuit including outputted encoding qubits) configured to communicate with said initialization circuit to receive said input vector (figs. 1-2…Uw receives input vector generated from Ui) and to provide an output value based on said input vector (pg. 2, right column and Equation 4…computed inner product between weight vector and input vector is output value by Uw)
Per claim 2, Tacchino discloses claim 1, further disclosing said initialization circuit is an input layer of a quantum neural network (figs. 1-2…Ui is the input layer transforming input array i;  figs. 1(b) and 2…quantum artificial neuron being part of quantum neural network; pg. 3, left column…quantum computation device can be used for ”implementing a quantum neural network model”), said quantum computational device being said quantum neural network (pg. 6, left column…”connect multiple layers of our quantum perceptrons to build a feedforward deep neural network which could be fully run on dedicated quantum hardware”).
Per claim 3, Tacchino discloses claim 2, further disclosing said processing circuit is an intermediate layer (fig. 2… Uw, is intermediate layer being after the Ui layer) and an output layer of said quantum neural network (fig. 1(b) and 2…Uw outputs encoding bits, thus also an output layer).
Per claim 4, Tacchino discloses claim 1, further disclosing said initialization circuit associates each of said up to 2n input values with a corresponding one product state of said plurality n of qubits (fig. 1(a)…m input values for input im-1; pg. 2, right column… “if N qubits are used in the register, there are m = 2N basis states).
Per claim 5, Tacchino discloses claim 1, further disclosing each of said 2n product states is orthogonal to each other of said 2n product states (Equation 2 and pg. 2, second column…states in Hilbert space of N qubits are each orthogonal to each other).
Per claim 6, Tacchino discloses claim 1, further disclosing said initialization circuit associates each of said up to 2n input values with a corresponding one of a plurality of linear combinations of said 2n product states (pg. 2, right column and Equations 2-3…quantum states obtained from a plurality of linear combinations of input vectors and weight vectors; pg. 1, left column…”intrinsic property of Quantum Mechanics of representing and storing large complex valued vectors and matrices, as well as performing linear operations on such vectors”).
Per claim 7, Tacchino discloses claim 6, further disclosing each of said plurality of linear combinations is orthogonal to each other of said plurality of linear combinations (Equation 2 and pg. 2, second column…states in Hilbert space of N qubits are each orthogonal to each other).
Per claim 8, Tacchino discloses claim 1, further disclosing said plurality n of qubits is at least four qubits having associated therewith up to 16 product states (fig. 2 and pg. 3, caption for fig. 2…”perceptron model with N = 4 qubits (i.e., capable of processing m = 24 = 16 dimensional input vectors”); and wherein said initialization circuit is configured to receive up to 16 input values and to associate said up to 16 input values with up to 16 of said 16 product states to provide an input vector (fig. 1(a)…for N=4, there is m=16 input values for input im-1; pg. 2, right column… “if N qubits are used in the register, there are m = 2N basis states” ).
Per claim 10, Tacchino discloses claim 1, further disclosing each of said 2n input values corresponds to a feature of a data point having 2n dimensions (pg. 2, left column…”a m-dimensional input vector is encoded using the m coefficients needed to define a general wavefunction |ψi〉 of N qubits”; fig. 2, right column…” if N qubits are used in the register, there are m = 2N basis states labeled |j〉 and, as outlined in Eq. (2), we can use factors ±1 to encode the m-dimensional classical vectors into a uniformly weighted superposition of the full computational basis”).
Claims 11-17 are substantially similar and overlapping in scope and spirit to claims 1-7, respectively.  Therefore, the rejections of claims 1-7 are applied accordingly.
Claims 18, 19 and 20 are substantially similar in scope and spirit to claims 1, 4 and 5, respectively.  Therefore, the rejections of claims 1, 4 and 5 are applied accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 USC 103 as being unpatentable over Tacchino in view of Quantum Image Processing and Its Application to Edge Detection: Theory and Experiment to Yao et al. (hereinafter Yao).
Tacchino discloses claim 1.  Tacchino demonstrates the applied quantum algorithm/circuit being applied with 4 qubits, as highlighted above for claim 8, where said plurality n=4 qubits is associated therewith 2n = 16 product states (Tacchino: fig. 2 and pg. 3, caption for fig. 2…”perceptron model with N = 4 qubits (i.e., capable of processing m = 24 = 16 dimensional input vectors”) and wherein said initialization circuit is configured to receive up to  2n =16 input values and to associate said up to  2n =16 input values with up to  2n =16 of said 16 product states to provide an input vector (Tacchino: fig. 1(a)…for N=4, there is m=16 input values for input im-1; pg. 2, right column… “if N qubits are used in the register, there are m = 2N basis states”);  The algorithm/circuit Tacchino teaches is not limited to just n=4 qubits, being applicable to any realizable and practical number of qubits that scales with the disclosed quantum/algorithm (Tacchino: pg. 2, Equations 1-7).  
Tacchino does not expressly disclose, but Yao does teach using n=16 qubits for quantum computing (Yao: pg. 031041-7…”A 256 × 256 image Fcat is encoded into a quantum state |fcat〉  with 16 qubits instead of 216 = 65536 classical bits”).
 Tacchino and Yao are analogous art because they are from similar problem solving area in applying quantum computing using N number of qubits for image classification, particularly edge detection (Tacchino: pg. 1, right column….applied to image classification, ”we show that the quantum perceptron model can be used to sort out simple patterns, such as vertical or horizontal lines among all possible inputs”; Yao: fig. 6 and pg. 031041-7, left column…applied to image classification, “The resulting image decoded from the output state demonstrates that the QHED algorithm can successfully detect the boundaries in the image”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to using n = 16 qubits in the algorithm/circuit of Tacchino as taught by Yao.
The suggestion/motivation for doing so would have been to increase the number of features that can be classified, e.g., be able to distinguish more features from input images.  For instance, while Tacchino demonstrates simple edge detection using 4 qubits for distinguishing between horizontal and vertical lines, by having an higher number of qubits, e.g., 16 qubits, Yao demonstrates border detection of an object in an image (Yao: fig. 26).
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN CHEN/Primary Examiner, Art Unit 2125